— Motion by respondent to resettle and amend this court’s order dated April 6, 1981, a specific direction to the attorney and/or sequestrator Walter I. Seligsohn, Esq., to return to respondent forthwith all funds remaining in his possession or under his control pursuant to the ex parte orders of sequestration which were vacated. Cross motion by appellant for resettlement of the order of this court, dated April 6, 1981, or in the alternative, for leave to reargue the appeal from the orders of the Supreme Court, Westchester County, dated August 4, 1980 and November 6, 1980, respectively. Motion granted. This court’s decision dated April 6, 1981 is amended by adding to its decretal paragraph the following: “The receiver-sequestrator, Walter I. Seligsohn, is directed to return to the defendant-respondent, forthwith, all funds remaining in his possession or under his control obtained pursuant to the ex parte order made January 18, 1980 and amended March 10, 1980, which has heretofore been vacated.” Order dated April 6, 1981 entered on said decision amended accordingly. Cross motion denied, with $20 costs. Damiani, J.P., Titone, Mangano and Rabin, JJ., concur.